Case 4:20-cv-12540-MFL-APP ECF No. 19, PageID.304 Filed 04/19/21 Page 1 of 17




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

CHERYL GLAZIER, et al.,

                   Plaintiffs,                     Case No. 20-cv-12540
                                                   Hon. Matthew F. Leitman
v.

TRUE NORTH ENERGY, LLC, et al.,

               Defendants.
__________________________________________________________________/

        ORDER (1) GRANTING PLAINTIFFS’ MOTION TO FILE
     A SUR-REPLY (ECF No. 13) AND (2) DENYING DEFENDANTS’
          MOTION TO COMPEL ARBITRATION (ECF No. 7)

      In this action, Plaintiffs Cheryl Glazier, Randi Wright, Amanda Cape, and

Keely Robare allege that their former employers, Defendants True North Energy,

LLC (“TNE”), True North Management, LLC (“TNM”) (collectively with TNE,

“True North”), and Schmuckal Oil Company, failed to pay them overtime in

violation of the Fair Labor Standards Act (the “FLSA”), 29 U.S.C. §§ 201 et seq.

(See Am. Compl., ECF No. 3.) True North has now moved to compel the Plaintiffs

to individually arbitrate their disputes based on allegedly-binding arbitration

agreements that True North says each Plaintiff executed. (See Mot. to Dismiss, ECF

No. 7.) True North further contends that the Court should dismiss the claims against

TNE because the Plaintiffs never worked for TNE. (See id.)         For the reasons

explained below, True North’s motion is DENIED.
                                         1
Case 4:20-cv-12540-MFL-APP ECF No. 19, PageID.305 Filed 04/19/21 Page 2 of 17




                                          I

                                          A

      In 2019, Plaintiffs were store managers at convenience stores owned and

operated by Schmuckal. (See Am. Compl. at ¶¶ 14, 18, ECF No. 3, PageID.27.)

Schmuckal then sold those stores to TNE. (See id. at ¶12, PageID.26.)

      According to True North, TNE did not assume the employment of

Schmuckal’s employees as part of its purchase of Schmuckal’s stores. Instead, True

North says that after TNE purchased the stores from Schmuckal, one of TNE’s

affiliates named TNM hired the Plaintiffs directly. (See Affidavit of Jennifer Rhodes,

General Manager of Human Resources at TNM, at ¶¶ 4-7, ECF No. 7-1, PageID.85-

86.) At that time, TNM provided Plaintiffs a copy of its Managers and Corporate

Employee Handbook – Michigan (the “Handbook”). (See Handbook, ECF No. 11-

3.) The first page of the Handbook contained a “disclaimer” that said that the

Handbook was not “an agreement, contract of employment, express or implied, or a

promise of treatment in any particular manner in any given situation, nor d[id] it

confer any contractual rights whatsoever.” (Id., PageID.158; emphasis added.) In

addition, the disclaimer provided that the Handbook “state[d] only general Company

guidelines. The Company may, at any time, in its sole discretion, modify or vary

from anything stated in the [Handbook], with or without notice….” (Id.)




                                          2
Case 4:20-cv-12540-MFL-APP ECF No. 19, PageID.306 Filed 04/19/21 Page 3 of 17




      One of the “guidelines” discussed in the Handbook was TNM’s arbitration

policy. (See id., PageID.170-171.) It provided as follows:

            1-11. Binding Arbitration and Waiver of Jury Trial

            True North and employee agree that, excluding claims
            which must be resolved in other forums (such as
            adjudications regarding unfair labor proceedings before
            the National Labor Relations Board), employee will
            resolve any and all disputes or claims which relate to
            employment at True North, or which in any way involve
            True North, its members, their subsidiaries and affiliates,
            and/or its other employees, by binding arbitration before a
            neutral arbitrator selected by the parties, or in the event of
            a disagreement, by a random draw after each party submits
            three (3) names of potential arbitrators. Employee and
            True North agree that any claims relating to other
            employees must be heard in separate proceedings from the
            claims advanced by employee, and therefore, employee
            hereby waives and releases any right to pursue any claims
            for concerted relief including but not limited to class
            actions. Employee waives any rights to commence or be a
            party to any group or collective action claim in arbitration
            or any other forum. Employee and True North agree that
            any claim by or against employee or True North shall be
            heard without consolidation such claim without
            consolidation of any other employee's claim(s).

            Employee acknowledges that this is an agreement as to
            choice of forum and is not intended to extend any
            applicable statute of limitations. Employee and True North
            agree that any demand for arbitration will be timely only
            if made within the time in which an administrative charge
            or complaint could have been filed with the administrative
            agency or court. This agreement to arbitrate may be
            specifically enforced, meaning either party may apply to
            any court with jurisdiction to compel arbitration and/or
            dismiss any action filed in contravention of this
            agreement. Irrespective of the outcome, or who is the
                                          3
Case 4:20-cv-12540-MFL-APP ECF No. 19, PageID.307 Filed 04/19/21 Page 4 of 17




             prevailing party, the parties shall split the costs of
             arbitration equally. The parties will abide by and comply
             with the arbitration decision and agree that a judgment of
             any court having jurisdiction may be entered on the award.
             Company and employee agree that the Federal Arbitration
             Act governs the enforceability of any and all arbitration
             issues. The arbitrator shall determine whether an issue is
             subject to arbitration as well as any procedural questions.
             The award of the arbitrator may be entered by any court
             having jurisdiction thereof.

             If any claim is found not subject to required arbitration, it
             must be brought in the federal or state court closest to the
             site at which the employee was last employed at True
             North. In this regard, employee voluntarily and knowingly
             waives the following rights: (a) the right to submit any
             claims to a jury and hereby waives all rights to a jury trial;
             and (b) the right to file any claim in Small Claims Court
             irrespective of the amount of the claim. If any provision of
             this agreement is found to be unenforceable or invalid,
             employee and True North agree that the remainder of the
             terms shall remain in full force and effect. This agreement
             shall be binding upon and inure to the benefit of any
             successor and assignee of True North and as to the
             employee's heirs, executors and administrators. Employee
             understands that he/she will not be considered for
             employment or continued employment by True North
             without agreement to these provisions.

(Id.) TNM says that it required all of its “existing employees and new applicants” –

including Plaintiffs – “to consent” to this arbitration provision “[a]s a condition of

employment.” (Rhodes Aff. at ¶8, ECF No. 7-1, PageID.86.)

      Finally, TNM required the Plaintiffs to acknowledge their receipt of the

Handbook by electronically signing an acknowledgment in TNM’s online employee

information system (the “Acknowledgment”). (See id. at ¶9, PageID.88.) The
                                           4
Case 4:20-cv-12540-MFL-APP ECF No. 19, PageID.308 Filed 04/19/21 Page 5 of 17




Acknowledgment provided, in relevant part, that “[t]he Employee handbook is an

important document intended to help you become acquainted with [TNM]. The

handbook is intended to provide guidelines and general descriptions only; it is not

the final word in all cases.    Individual circumstances may call for individual

attention.” (Acknowledgment, ECF No. 7-1, PageID.100.) The Acknowledgment

further stated that “[t]he contents of this handbook may be changed at any time, with

or without notice, in an individual case or generally, at the sole discretion of

management.” (Id.) Finally, the Acknowledgment said that “[b]y selecting ‘Accept’

you are acknowledging that you have read and understand the policies and rules

contained within the handbook and will adhere to the guidelines herein.” (Id.) The

Acknowledgment then listed six “guidelines” in bullet points. (See id.) One of the

bullet points was “Binding Arbitration.” (Id.) Aside from the two words “Binding

Arbitration,” the Acknowledgment did not say anything else about any purported

agreement to arbitrate. (See id.) Each of the Plaintiffs executed the

Acknowledgment. (See id., PageID.100, 102, 104, 106.)

                                         B

      Plaintiffs filed this action against TNE, TNM, and Schmuckal on September

16, 2020. (See Compl., ECF No. 1; Am. Compl., ECF No. 3.) Plaintiffs allege that

even though they were not exempt from the overtime provisions of the FLSA, and

even though they were “often required to work over sixty hours per week,” the

                                         5
Case 4:20-cv-12540-MFL-APP ECF No. 19, PageID.309 Filed 04/19/21 Page 6 of 17




Defendants nonetheless refused to pay them any “overtime compensation.” (Am.

Compl. at ¶¶ 20, 27, 29, ECF No. 3, PageID.27-29.) In this collective action,

Plaintiffs seek to represent “all” interested “current and former employees of

Defendants who worked as managers at any time from three (3) years preceding the

filing of this lawsuit.” (Id. at ¶30, PageID.29.)

      True North moved to dismiss Plaintiffs’ action on January 4, 2021. (See Mot.

to Dismiss, ECF No. 13.) True North argues that Plaintiffs cannot proceed in this

forum because they agreed to individually arbitrate their disputes when they began

working for TNM. (See id.) True North also argues that TNE is not a proper

Defendant because Plaintiffs never worked for TNE. (See id.) The Court held a

video hearing on True North’s motion on April 15, 2021.1 (See Notice of Hearing,

ECF No. 17.)

                                           II

                                           A

      Under the Federal Arbitration Act (the “FAA”), 9 U.S.C. § 1 et seq., “[a]

written agreement to arbitrate disputes arising out of a transaction in interstate

commerce shall be valid, irrevocable, and enforceable, save upon such grounds as

exist at law or in equity for the revocation of any contract.” Hergenreder v. Bickford



1
 On January 4, 2021, Plaintiffs filed a motion for leave to file a sur-reply. (See Mot.,
ECF No. 13.) That motion is GRANTED.
                                           6
Case 4:20-cv-12540-MFL-APP ECF No. 19, PageID.310 Filed 04/19/21 Page 7 of 17




Senior Living Group, LLC, 656 F.3d 411, 416 (6th Cir. 2011) (quoting 9 U.S.C. §

2). The FAA “manifest[s] a liberal federal policy favoring arbitration agreements”

id. (internal quotation marks omitted), and it “was designed to override judicial

reluctance to enforce arbitration agreements, to relieve court congestion, and to

provide parties with a speedier and less costly alternative to litigation.” Stout v. J.D.

Byrider, 228 F.3d 709, 714 (6th Cir. 2000). Pursuant to the FAA, any “doubt

regarding the applicability of an arbitration clause should be resolved in favor of

arbitration.” Id. at 715. However, “[b]efore compelling an unwilling party to

arbitrate, [a] court must engage in a limited review to determine whether the dispute

is arbitrable; meaning that a valid agreement to arbitrate exists between the parties

and that the specific dispute falls within the substantive scope of that agreement.”

Hergenreder, 656 F.3d at 416.          “Indeed, [t]he sine qua non of the FAA’s

applicability to a particular dispute is an agreement to arbitrate the dispute in a

contract which evidences a transaction in interstate commerce.” Floss v. Ryan’s

Family Steak Houses, Inc., 211 F.3d 306, 314 (6th Cir. 2000).

      “Because arbitration agreements are fundamentally contracts, [courts] review

the enforceability of an arbitration agreement according to the applicable state law

of contract formation” – in this case, the law of Michigan. Hergenreder, 656 F.3d at

416. “The elements of a valid contract in Michigan are: (1) parties competent to

contract, (2) a proper subject matter, (3) a legal consideration, (4) mutuality of

                                           7
Case 4:20-cv-12540-MFL-APP ECF No. 19, PageID.311 Filed 04/19/21 Page 8 of 17




agreement, and (5) mutuality of obligation.” Id. at 417. (internal quotation marks

omitted). “Whether the parties have mutually agreed to be bound is judged by an

objective standard, looking to the express words of the parties and their visible acts,

not their subjective states of mind.” Id. (internal quotation marks omitted). Finally,

“[t]he party seeking to enforce a contract has the burden of showing that it exists.”

Id.

                                          B

      True North has failed to show that a valid, binding arbitration agreement exists

between the Plaintiffs and TNM and/or TNE. First, the arbitration provision in the

Handbook does not amount to binding agreement to arbitrate. As quoted above, the

Handbook expressly disclaimed the creation of any binding obligations. It provided

that it was not “an agreement, contract of employment, express or implied, or a

promise of treatment in any particular manner in any given situation, nor d[id] it

confer any contractual rights whatsoever.” (Handbook, ECF No. 11-3, PageID.158;

emphasis added.) Moreover, the Handbook did not create an enforceable contract

because it lacked mutuality of obligation: it did not impose any binding obligations

on TNM and/or TNE. On the contrary, the Handbook provided that TNM “may, at

any time, in its sole discretion, modify or vary from anything stated in the

[Handbook], with or without notice….” (Id.) This statement made clear that TNM

and/or TNE “retain[ed] the right to decide whether or not to perform [a] promised

                                          8
Case 4:20-cv-12540-MFL-APP ECF No. 19, PageID.312 Filed 04/19/21 Page 9 of 17




act” described in the Handbook, and it therefore rendered illusory any promise TNM

and/or TNE may have made. Floss 211 F.3d at 315-16 (holding that employer’s

promise to arbitrate disputes with employee was illusory, and “lack[ed] a mutuality

of obligation,” where employer “reserved the right to … choose the nature of its

performance” and “alter the applicable rules and procedures without any obligation

to notify, much less receive consent from” its employees). See also id. at 315 (citing

Trumbull v. Century Marketing Corp., 12 F.Supp.2d 683, 686 (N.D. Ohio 1998) for

the proposition that an employer’s agreement to arbitrate is illusory where it is

included in the employer’s handbook and employer retained the right to revoke

provisions in the handbook). Because the Handbook disclaimed the creation of any

contract and lacked mutuality of obligations, Plaintiffs are not bound by the

arbitration provision in the Handbook.

      The Michigan Supreme Court’s decision in Heurtebise v. Reliable Business

Computers, Inc., 550 N.W.2d 243 (Mich. 1996), is directly on point. In Heurtebise,

a plaintiff sued her former employer and claimed that she had been “unlawfully

terminated from her job” in violation of the Michigan Civil Rights Act. Id. at 245.

Her employer then moved to dismiss and compel arbitration based on an arbitration

agreement included in the company’s handbook. See id. The employer argued that

the plaintiff had “received” the handbook had “agreed to be bound by [the

handbook’s] terms and policies.” Id.

                                          9
Case 4:20-cv-12540-MFL-APP ECF No. 19, PageID.313 Filed 04/19/21 Page 10 of 17




      The Michigan Supreme Court concluded that the handbook failed to create an

enforceable agreement between the plaintiff and her employer. Like the Handbook

here, the handbook in Heurtebise included an opening statement that provided that:

“It is important to recognize and clarify that the Policies specified herein do not

create any employment or personal contract, express or implied, nor is it intended or

expected that the information provided in this document will provide sufficient detail

to answer all questions which may arise.” Id. at 247 (emphasis removed). The

handbook in Heurtebise also stated that “the company specifically reserves the right,

and may make modifications to any or all of the Polies herein, at its sole discretion,

and as future conditions may warrant.” Id. The Michigan Supreme Court held that

these provisions “demonstrate[d] that the defendant did not intend to be bound by

any provision contained in the handbook.” Id. “Consequently, [that court held] that

the handbook [did] not create an enforceable arbitration agreement.” Id. The same

is true with respect to the Handbook in this case.

      Second, the Acknowledgment – both when read alone and in conjunction with

the Handbook – did not create a binding agreement to arbitrate between TNM and/or

TNE and Plaintiffs. As described above, the Acknowledgment – like the Handbook

itself – expressly stated that “[t]he handbook is intended to provide guidelines and

general descriptions only; it is not the final word in all cases.          Individual

circumstances may call for individual attention.” (Acknowledgment, ECF No. 7-1,

                                         10
Case 4:20-cv-12540-MFL-APP ECF No. 19, PageID.314 Filed 04/19/21 Page 11 of 17




PageID.100.) And the Acknowledgment further highlighted that “[t]he contents of

this handbook may be changed at any time, with or without notice, in an individual

case or generally, at the sole discretion of management.” (Id.; emphasis added.)

Finally, the Acknowledgment did not indicate in any way that TNM and/or TNE

intended to be bound by its provisions or those in the Handbook. It provided only

that the employee signing the acknowledgment had “read and underst[oo]d the

policies and rules in the handbook” and would “adhere to those guidelines.” (Id.)

Thus, for all of the same reasons that the Handbook did not create an enforceable

contract, the Acknowledgment also failed to create an enforceable arbitration

agreement.

      Because neither the Handbook nor the Acknowledgment created an

enforceable agreement to arbitrate between Plaintiffs and TNM and/or TNE,

Plaintiffs are not obligated to arbitrate their claims.

                                            C

      True North counters that Michigan courts have repeatedly compelled

arbitration in circumstances like those presented here. (See Reply Br., ECF No. 12,

PageID.213-214.) The Court disagrees. Each of the cases cited by True North is

materially distinguishable.

      True North first cites the unpublished Michigan Court of Appeals decision in

McAlindon v. Clio Golf Course, Inc., 2001 WL 1404706 (Mich. Ct. App. Nov. 9,

                                           11
Case 4:20-cv-12540-MFL-APP ECF No. 19, PageID.315 Filed 04/19/21 Page 12 of 17




2011). In McAlindon, “[w]hen the plaintiff was hired, she received a copy of

defendant’s employee handbook,” and that handbook contained an arbitration

provision. Id. at *1. The plaintiff also “signed a document[] which she claims she

was told was to acknowledge that she received a copy of the handbook.” Id. That

acknowledgment contained an “arbitration clause” that provided that the employee

“agree[d] to arbitrate all claims, disputes, and matters out of or relating to

employment or termination of [her] employment.” Id. And it included a separate

signature line solely for the arbitration provision. See id. The Michigan Court of

Appeals held that because “[t]he arbitration provision was made the subject of a

specific agreement separate from the terms, conditions and policies of the employee

handbook,” the employer had “clearly indicate[d] an intent … to be bound by the

arbitration provision.” Id. at *2. Here, in sharp contrast, while the Acknowledgment

referred to the arbitration provision in the Handbook (in a list of bullet-points that

also referenced numerous other subjects covered in the Handbook), the

Acknowledgment did not contain its own “specific agreement [to arbitrate] separate

from the terms, conditions and policies of the employee handbook.” Id. (emphasis

added). Moreover, the Acknowledgment clearly did not “indicate an intent … to be

bound” on TNM’s behalf. Id. Indeed, it did not obligate TNM to abide by any of its

terms or those in the Handbook. Instead, it reminded employees that the terms of

the Handbook could be “changed at any time, with or without notice, in an individual

                                         12
Case 4:20-cv-12540-MFL-APP ECF No. 19, PageID.316 Filed 04/19/21 Page 13 of 17




case or generally.” (Acknowledgment, ECF No. 7-1, PageID.100.) Given these key

differences between the Acknowledgment and the form in McAlindon, the decision

in McAlindon does not support True North’s argument that Plaintiffs must arbitrate

their claims.

      Next, True North relies upon the unpublished decision in Barna v. Daren

Restaurants, Inc., 2005 WL 3076908 (Mich. Ct. App. Nov. 17, 2015). In Barna, the

Michigan Court of Appeals affirmed a lower court ruling compelling arbitration. It

held that because the plaintiff had “signed an acknowledgment that he received a

copy of his employer’s dispute resolution procedures,” he was required to arbitrate

his dispute pursuant to those procedures. Id. at *2.       Critically, however, the

acknowledgment in Barna “expressly stated that defendant was equally bound by

the terms and conditions” of the dispute resolution procedure at issue. Id. The

Michigan Court of Appeals deemed that clause important because it “demonstrate[d]

that … defendant intended to be bound by the arbitration provision.” Id. As

explained in detail above, the Acknowledgment here included no similar provision

that TNM was “equally bound” to arbitrate; rather, it lacked mutuality of obligation.

Barna therefore does not require Plaintiffs to submit their claims to binding

arbitration.

      Finally, True North directs the Court to Hicks v. EPI Printers, Inc., 702

N.W.2d 883 (Mich. App. 2005). In Hicks, the Michigan Court of Appeals affirmed

                                         13
Case 4:20-cv-12540-MFL-APP ECF No. 19, PageID.317 Filed 04/19/21 Page 14 of 17




a decision compelling a plaintiff to arbitrate where (1) the plaintiff’s employee

handbook included an arbitration provision and (2) the plaintiff signed an

acknowledgment that she received and understood the provisions of the handbook.

See id. at 886.    But Hicks is materially distinguishable from this case. Most

importantly, the court in Hicks held that the handbook at issue, standing alone, did

“create[]” a “binding” obligation to arbitrate. Id. at 888. It reached this conclusion

in large part because the handbook “contain[ed] no express language stating that its

terms [were] not intended to create an enforceable agreement.” Id. at 887. Thus, “[a]

fair reding of the [handbook led] to the conclusion that the responsibilities intended

[were] contractual.” Id. Here just the opposite is true. As explained in detail above,

the Handbook plainly told the Plaintiffs that it was not intended to create an

enforceable agreement and that it did not “confer any contractual rights whatsoever.”

(Handbook, ECF No. 11-3, PageID.158.)            Thus, Hicks does not compel the

conclusion that Plaintiffs must arbitrate their claims.

      True North directs the Court to a different portion of the Hicks decision in

which the court said: “[e]ven if the [handbook] itself [did] not create [a] binding

arbitration [agreement] … [the] defendant [would] prevail[] because [the plaintiff]

signed the [acknowledgment] form, which included a specific provision for

arbitration.” Hicks, 702 N.W.2d at 888. True North says that this passage supports

its argument that even if the Handbook, standing alone, did not create a binding

                                          14
Case 4:20-cv-12540-MFL-APP ECF No. 19, PageID.318 Filed 04/19/21 Page 15 of 17




contract to arbitrate, the Acknowledgment did so.         The Court concludes that

Plaintiffs cannot be compelled to arbitrate based upon this passage from Hicks for

several reasons.

      First, the court’s discussion of whether the acknowledgment constituted a

binding contract appears to be dicta. The discussion was not necessary to the

decision because, as noted above, the court held that the handbook, standing alone,

was sufficient to create a binding contract to arbitrate. Thus, the discussion does

not represent a controlling holding of the court. See Wright v. Spaulding, 939 F.3d

695, 700-05 (6th Cir. 2019) (carefully describing how to determine the “holding” of

a decision and explaining that the holding is limited to the specific question actually

presented by the parties and considered by the court).

      Second, the acknowledgment form discussed by the court contained three

critical components that did not appear in the Acknowledgment here. It stated that

that the employee understood that “any dispute, matter, or controversy, as set forth

in Section 4.07 [of the handbook], shall be settled by arbitration.” Id. (emphasis in

original). It referenced the “mutual [] responsibilities of the parties.” Id. And it

stated that it constituted an “agreement.” Id. at 889. All of this amounted to “plain

and forceful language” that the parties intended to enter into a binding arbitration

agreement. Id. Indeed, the Michigan Court of Appeals has subsequently confirmed

that Hicks stands for the proposition that a handbook acknowledgment may

                                          15
Case 4:20-cv-12540-MFL-APP ECF No. 19, PageID.319 Filed 04/19/21 Page 16 of 17




constitute a binding agreement where it mentions the parties’ “mutual []

responsibilities,” identifies itself as an “agreement,” and includes “plain and forceful

language requir[ing] the settlement of all employment disputes by arbitration.”

Robbins v. EPI Printers, Inc., 2005 WL 3500872, at *5 (Mich. Ct. App. Dec. 22,

2005). Since the Acknowledgment contained none of these elements, it cannot

constitute a binding agreement to arbitrate under Hicks.

      For all of these reasons, the cases cited by True North do not persuade the

Court that an enforceable arbitration agreement exists between TNM and/or TNE

and the Plaintiffs.2

                                           D

      Finally, the Court turns to True North’s argument that the Court should

dismiss Plaintiffs’ claims against TNE because Plaintiffs never worked for TNE.

(See Mot. to Dismiss, ECF No. 7, PageID.78-79.) For all of the reasons discussed

on the record during the motion hearing, the Court DENIES this portion of True

North’s motion WITHOUT PREJUDICE. Counsel for True North shall meet and

confer with counsel for Plaintiffs in an attempt to determine which True North entity



2
 In Plaintiffs’ response to True North’s motion to compel arbitration, they argue that
True North should be sanctioned for filing its motion to compel. (See Resp., ECF
No. 11, PageID.141-143.) While the Court concludes that the Handbook and the
Acknowledgment do not support the conclusion that Plaintiffs are obligated to
arbitrate their dispute, True North’s arguments were not frivolous and do not warrant
the imposition of sanctions.
                                          16
Case 4:20-cv-12540-MFL-APP ECF No. 19, PageID.320 Filed 04/19/21 Page 17 of 17




is the appropriate party in this action. If, following that meet and confer process,

counsel for Plaintiffs believes that it is still appropriate to name both True North

entities as Defendants, he shall so inform the Court and the Court will hold a status

conference with counsel to discuss next steps with respect to the True North entities.

                                         III

      For all of the reasons stated above, IT IS HEREBY ORDERED that True

North’s motion to compel arbitration (ECF No. 7) is DENIED.


                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: April 19, 2021


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on April 19, 2021, by electronic means and/or
ordinary mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                         17
